207 F.2d 414
Harry SIGMAN and Sylvia Sigman, and Kay Feldman and Frances Feldman, Appellants,v.Roland VAN GILDER (Defendant and Third Party Plaintiff), (Harry SIGMAN, Third Party Defendant).
No. 11051.
United States Court of Appeals Third Circuit.
Argued September 18, 1953.
Decided October 7, 1953.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.


1
Francis E. Marshall, Philadelphia, Pa. (Thomas E. Comber, Jr., and Pepper, Bodine, Stokes & Hamilton, Philadelphia, Pa., on the brief), for appellants.


2
Laurence H. Eldredge, Philadelphia, for VanGilder.


3
Thomson F. Edwards, Philadelphia, Pa., for Harry Sigman, third party defendant.


4
O. Jacob Tallman, Allentown, Pa., Attorneys for Appellee.


5
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.


6
PER CURIAM.


7
Careful consideration of the briefs and arguments of the parties convinces us that the trial in the court below was devoid of error. The questions presented were primarily those for the jury and the triers of the facts had ample evidence upon which to render their verdict. Accordingly, the judgment of the court below, 115 F.Supp. 366, will be affirmed.